Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Non-Final Office action is in response to the application filed on 3/28/2019. Claims 1-20 are pending.
Priority
Application 16/368,125 was filed on 3/28/2019.
Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance. 
Specification
The disclosure is objected to because of the following informalities:
In the Specification:
In paragraph 25, line 6, it is unclear what “SHEETS” indicates in reference to Fig. 6;
In paragraph 32, line 3, “114A, 114B” should read “114A”;
In paragraph 32, line 6, “114B)” should read “114B”;
In paragraph 33, line 3, “form (form)” should read “form” or “form (include)”;
In paragraph 35, lines 9-10, the specification states that “the base assembly 104 forms (includes) the base relief pattern 118 (such as a protrusion or set of protrusions, etc.)”; however, figures 6-11 indicate that the base assembly 104 forms the insert relief pattern 218 including indentations and that the insert assembly 204 forms the base relief pattern 118 including protrusions.
In paragraph 35, line 13, “an indentation or set of indentations” should read “a flat surface”.
In paragraph 36, lines 1-2, the specification states that “referring to the embodiments as depicted in Fig. 6, Fig. 7, and Fig. 8, the base assembly 104 includes a base relief pattern 118 (there is no insert relief pattern 218 present).” However, figures 6-8 (as well as figures 9-11) indicate that the base assembly 104 includes an insert relief pattern 218 rather than a base relief pattern 118 as stated in the specification.
In paragraph 37, lines 1-2, the specification states that “referring to the embodiments as depicted in Fig. 6, Fig. 7, and Fig. 8, the insert assembly 204 includes an insert relief pattern 218 (there is no base relief pattern 118 present).” However, figures 6-8 (as well as figures 9-11) indicate that the insert assembly 204 includes a base relief pattern 118 rather than an insert pattern 218 as stated in the specification.
In paragraph 49, line 5, it is unclear what “SHEETS” indicates in reference to Fig. 6;
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: Fig. 1, reference character 906. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig. 11 shows reference character 119B referencing both the first finger structure and the second finger structure. In Fig. 11, “119B” referencing the second finger structure should be changed to “119A”. 

    PNG
    media_image1.png
    525
    1524
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curry (US Patent No. 3,999,258 A).
Regarding claim 1, Curry teaches an apparatus, comprising: a tarpaulin clamp configured to contact opposite sides of a tarpaulin (claim 1, lines 1-6); and the tarpaulin clamp including a base assembly (Col. 1, line 62 “channel member [10]”); and the tarpaulin clamp also including an insert assembly (Col. 2, line 18 “locking strip [21]”) configured to be received in the base assembly in such a way that the tarpaulin is positioned between the base assembly and the insert assembly (claim 1, lines 3-6). 
Regarding claim 2, Curry teaches the apparatus of claim 1, wherein: the base assembly and the insert assembly are configured to be positioned on the opposite sides of the tarpaulin (claim 1, lines 3-6); and the base assembly and the insert assembly are configured to contact the opposite sides of the tarpaulin once the insert assembly is received in the base assembly with the tarpaulin positioned between the base assembly and the insert assembly (claim 1, lines 3-6).
Regarding claim 3, Curry teaches the apparatus of claim 2, wherein: the base assembly defines a base groove (G1 of annotated Fig. 1 below); and the base assembly includes a base surface (S1 of annotated Fig. 1 below) positioned within the base groove; and the base assembly and the insert assembly are configured to contact the opposite sides of the tarpaulin once the insert assembly is received in the base groove of the base assembly with the tarpaulin positioned between the base assembly and the insert assembly (claim 1, lines 3-6).
 
    PNG
    media_image2.png
    440
    649
    media_image2.png
    Greyscale

Regarding claim 4, Curry teaches the apparatus of claim 3, wherein: the insert assembly includes an insert surface (S2 of annotated Fig. 1 above); and the insert assembly is configured to be received in the base groove of the base assembly (Fig. 1; claim 1, lines 3-5).
Regarding claim 5, Curry teaches the apparatus of claim 4, wherein the insert surface of the insert assembly is configured to be positioned proximate to the base surface of the base assembly in a spaced-apart relationship to the base surface of the base assembly once the insert assembly is received in the base groove of the base assembly (Fig. 1).
Regarding claim 6, Curry teaches the apparatus of claim 3, wherein: the base assembly includes a first concave receiver (Col. 2, line 28 “recess 25”) being in fluid communication with the base groove (Col. 2, lines 28-30); and the base assembly also includes a second concave receiver (Col. 2, line 35 “recess 26”) being in fluid communication with the base groove (Col. 2, lines 35-36). 
Regarding claim 7, Curry teaches the apparatus of claim 6, wherein: the base surface extends between the first concave receiver and the second concave receiver (Fig. 1); and the second concave receiver is spaced apart from the first concave receiver in such a way that the second concave receiver is configured to face the first concave receiver (Fig. 1).
Regarding claim 8, Curry teaches the apparatus of claim 7, wherein: the second concave receiver is spaced apart from the first concave receiver in such a way that an inner curved surface of the second concave receiver is configured to face an inner curved surface of the first concave receiver (Fig. 1).
Regarding claim 9, Curry teaches the apparatus of claim 8, wherein: the insert assembly includes an insert surface (S2 of annotated Fig. 1 above); and the insert assembly includes a first convex edge (Col. 2, line 20 “bead 23”) configured to be received in the first concave receiver of the base assembly; and the insert assembly also includes a second convex edge (Col. 2, line 20 “bead 23A”) configured to be received in the second concave receiver of the base assembly; and the insert surface extends between the first convex edge and the second convex edge (Fig. 1).
Regarding claim 10, Curry teaches the apparatus of claim 9, wherein: the first convex edge and the second convex edge are configured to face oppositely away from each other (Fig. 1).
Regarding claim 11, Curry teaches the apparatus of claim 2, wherein: the base assembly and the insert assembly are configured to contact the opposite sides of the tarpaulin once the insert assembly is received in a base groove defined by the base assembly with the tarpaulin positioned between the base assembly and the insert assembly (claim 1, lines 3-6).
Regarding claim 13, Curry teaches the apparatus of claim 1 wherein: the base assembly includes opposed extending finger structures (Col. 2, lines 5-6 and 11); and a combination of a base surface of the base assembly and said opposed extending finger structures are configured to form a U-shaped structure (Fig. 1); and said opposed extending finger structures extend upwardly from the base surface, with the base surface extending between said opposed extending finger structures (claim 1, lines 9-11). 
Regarding claim 14, Curry teaches the apparatus of claim 13, wherein: at least one of said opposed extending finger structures is configured to be resiliently deformable in response to movement of the insert assembly along a translation movement direction toward the base surface of the base assembly (Col. 2, lines 32-33).
Regarding claim 15, Curry teaches the apparatus of claim 13, wherein: at least one of said opposed extending finger structures is configured to resiliently deform (Col. 2, lines 32-33) to permit movement of the insert assembly into a base groove defined by the base assembly so that an insert surface of the insert assembly is proximate to, and adjacent to, the base surface of the base assembly so that a gap (G2 of annotated Fig. 1 above) is formed between the insert surface of the insert assembly and the base surface of the base assembly one the insert surface of the insert assembly is positioned proximate to the base surface of the base assembly.
Regarding claim 16, Curry teaches the apparatus of claim 1, wherein: the base assembly includes a cut-out portion (Col. 2, line 35 “recess 26”); and the base assembly also includes a weakness zone (Col. 2, line 13 “thin web 20”), and the cut-out portion is positioned proximate to the weakness zone (Fig. 1); and the weakness zone is configured to permit flexible movement of said at least one opposed extending finger structures (Col. 2, lines 13-14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Woods (US Patent No. 5,692,272 A). Curry does not disclose, however, Woods teaches wherein: the insert assembly defines at least one or more insert connector holes (Col. 1, line 52 “hole 13”); and said at least one or more insert connector holes are configured to pass through the insert assembly (Fig. 2); and the base assembly defines at least one or more base connector holes (Col. 1, line 52 “hole 11”); and said at least one or more base connector holes are configured to pass through the base assembly (Fig. 2); and said at least one or more insert connector holes and said at least one or more base connector holes are alignable with each other once the insert assembly is inserted into the base assembly (Col. 2, lines 53-54). Woods teaches a rope through the alignable holes of the clamping members (Col. 1, lines 51-52; Figs. 7 and 9b). If one wanted to be able to tie a tarp so that it could be used as a protective cover for camping or for an automobile or a swimming pool, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the channel member and the locking strip of Curry to include alignable through-holes for a rope as taught by Woods to be able to secure the tarp.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Gibb et al. (US Publication No. 2017/0261018 A1). 
Regarding claim 17, Curry does not disclose, however, Gibb teaches wherein: the base assembly includes a base relief pattern (Par. 41, line3 “first grasping surface 40”); and the base relief pattern is configured to improve a grip of the base assembly and the insert assembly with the tarpaulin (Par. 53, lines 1-3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the channel member of Curry to include a grasping surface to grasp a sheet with a desired degree of frictional force.
Regarding claim 18, Curry does not disclose, however, Gibb teaches wherein: the insert assembly includes an insert relief pattern (Par. 41, line 5 “second grasping surface 60”); and the insert relief pattern is configured to improve grip of the base assembly and the insert assembly with the tarpaulin (Par. 53, lines 1-3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the locking strip of Curry to include a grasping surface to grasp a sheet with a desired degree of frictional force.
Regarding claim 19, Curry does not disclose, however, Gibb teaches wherein: the base assembly includes a base relief pattern (Par. 41, line3 “first grasping surface 40”); and the insert assembly includes an insert relief pattern (Par. 41, line 5 “second grasping surface 60”); and the base relief pattern and the insert relief pattern are configured to have complimentary conformal surfaces (Par. 53, line 6 “complementary protrusions 96”); and the base relief pattern and the insert relief pattern are configured to improve a grip of the base assembly and the insert assembly with the tarpaulin (Par. 53, lines 1-3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the channel member and the locking strip of Curry to include complimentary conformal grasping surfaces to grasp a sheet with a desired degree of frictional force.
Regarding claim 20, Curry does not disclose, however, Gibb teaches the apparatus of claim 19, wherein: the base relief pattern includes at least one or more protrusions (Par. 53, line 6 “protrusions 96”); and the insert relief pattern includes at least one or more indentations (Par. 53, lines 13-16). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the channel member and the locking strip of Curry to include protrusions and indentations to grasp a sheet with a desired degree of frictional force.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bloomfield (US Patent No. 3,805,873 A), Bloomfield (US Patent No. 3,987,835 A), and Campbell (US Patent No. 4,799,299 A) all teach similar two-piece tarpaulin fastening devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber Helms whose telephone number is 571-272-4532. The examiner can normally be reached Monday-Thursday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson, can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-272-4417.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/A.N.H./Examiner, Art Unit 3677